Citation Nr: 0922105	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-12 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for postoperative residuals of 
the right shoulder, and if so whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from July 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Phoenix, Arizona, Regional Office (RO) that reopened a claim 
for postoperative residuals of the right shoulder, but denied 
service connection.

The Veteran requested a hearing before a member of the Board.  
In April 2005, prior to his hearing, the Veteran withdrew his 
request.  The hearing was therefore cancelled.

The matter was remanded in December 2008 for proper VCAA 
notice.  As notice complying with the VCAA was provided to 
the Veteran subsequent to the remand, and the claim was 
readjudicated, the Board may proceed to the merits of the 
case.


FINDINGS OF FACT

1.  Service connection for postoperative residuals of the 
right shoulder was denied in a November 1969 decision by the 
Board, based on a finding that the Veteran's shoulder 
condition was not chronically aggravated by service. 

2.  In December 1973, the Board continued and confirmed the 
denial of service connection finding that there was no error 
in the 1969 decision. 

3.  Evidence received since December 1973 has not been 
previously considered by agency decision makers, but is 
cumulative or redundant, does not relate to an unestablished 
fact, and fails to raise the reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for postoperative residuals of the right shoulder 
has not been received.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Veteran's claim is one to reopen a previously-denied 
claim for service connection.  Specific to requests to 
reopen, the claimant must be notified of both the reopening 
criteria and the criteria for establishing the underlying 
claims for service connection.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims addressed what 
notice must be provided to the Veteran in service connection 
cases, and held that, upon receipt of an application for a 
service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, the notice letter provided to the appellant in 
March 2004, did not comply with VCAA requirements for claim 
to reopen a previously denied claim.  Because of the lack of 
sufficient notice, the Board remanded the Veteran's claim in 
December 2008.  In January 2009, notice fully complying with 
VCAA notice requirements concerning claims to reopen was 
provided to the Veteran.  The notice addressed the criteria 
for reopening the previously denied claim, defined new and 
material evidence, and informed the Veteran why the claim had 
previously been denied.  Further, the notice addressed all 
requirements to establish service connection.  Consequently, 
the Board finds that adequate notice has been provided.  
Following the January 2009 letter to the Veteran, the claim 
was readjudicated by the RO.  See Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2008).

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records and VA outpatient treatment 
records.  The Veteran requested hearing before a Veterans Law 
Judge in conjunction with his claim, but withdrew his request 
prior to the hearing.  A VA medical examination was scheduled 
for the Veteran in February 2005; the Veteran failed to 
report to the examination, and the examination was cancelled.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final. 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in March 2004.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Here, the Board denied service connection for a "dislocating 
shoulder, postoperative" in December 1973.  Prior to 
December 1973, the claim had previously been denied by a 
Board decision in November 1969, which found that there was 
clear and unmistakable evidence that the Veteran's 
dislocating right shoulder existed prior to service, that 
aggravation resulting from surgical repair or a superimposed 
injury did not occur during service, and that the Veteran did 
not incur or aggravate a right shoulder disorder during 
service.  The December 1973 decision found that when evidence 
submitted since the November 1969 denial of service 
connection was "considered in association with the entire 
evidence of record, . . . [it did] not materially alter the 
evidentiary foundation upon which the prior decision was 
predicated."   In December 1973, the Board again found that 
entitlement to service connection for the right shoulder 
disorder had not been established.  That decision became 
final.

After the Veteran filed his current claim, the RO reopened 
the claim for postoperative residuals of the right shoulder 
in an October 2004 rating decision, but found that the 
evidence continued to show that the shoulder condition was 
not incurred in or aggravated by military service.

Regardless of the RO's decision to reopen the claim, the 
Board is required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

The evidence of record at the time of the December 1973 
decision included the Veteran's service treatment records, a 
May 1965, pre-service X-ray report regarding the Veteran's 
shoulder; and letters from the Veteran's football coach and 
mother concerning his shoulder.  The service treatment 
records included, among other items, the report of the 
Veteran's in-service shoulder surgery, as well as a statement 
by the Veteran in August 1965 in which he admitted that his 
right shoulder had been dislocated 10 times over the previous 
year.  The X-ray report indicated that X-rays were taken 
prior to service because of a shoulder injury.  The letter 
from the Veteran's coach included a reference to the Veteran 
injuring his right shoulder in the fall of 1964, prior to his 
service.  The letter from the Veteran's mother addressed an 
arm injury in June of 1965, and alleged that X-rays showed 
that there was no evidence of a dislocated shoulder.  

Evidence of record at the time of the December 1973 denial 
established a pre-existing condition and a current 
disability.  The evidence did not show either aggravation of 
the Veteran's shoulder condition by service, or the onset of 
a new shoulder disability during service.  The slight 
limitation of motion of the shoulder caused by the in-service 
surgery was found in the November 1969 Board decision to be a 
"recognized sequela of the [in-service] surgical repair and 
did not exceed the anticipated results of such an 
operation," and is not considered aggravation for purposes 
of service connection.  See 38 C.F.R. § 3.306.  This finding 
was affirmed by the conclusion of the December 1973 Board 
decision.

Since the December 1973 denial, VA has received additional 
evidence concerning the Veteran's condition.  He was provided 
a VA examination in March 1974, the report of which has been 
associated with the claims folder.  Additionally, there is a 
May 2004 report based on X-rays which showed degenerative 
changes of the right shoulder.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of service connection for 
postoperative residuals of the right shoulder.  Evidence 
received since the December 1973 Board decision is new, as VA 
has not yet considered it, but the evidence is not material.  

To be material, the evidence would have to relate to the 
unestablished fact necessary for service connection, i.e., 
that his pre-existing shoulder condition was aggravated 
during service or that a new disability was incurred during 
service.

The December 1974 VA examination report showed that the 
Veteran's range of motion for abduction, adduction, and 
external and internal rotation were within normal limits.  
The examiner found no muscular atrophy.  X-rays of the 
shoulder taken during the examination did not show fracture 
or dislocation.  There was a small soft tissue calcification 
at the lower border of the shoulder joint and a suggestions 
of a small soft tissue calcification projected into the 
greater tuberosity of the humerus.  The Veteran was diagnosed 
with post-operative residuals for dislocation of the right 
shoulder.  Notably, the examiner did not find that the 
Veteran's pre-existing shoulder condition was aggravated by 
service, or that the Veteran incurred a new disability during 
service.  

An X-ray report from May 2004 noted degenerative changes of 
the right shoulder.  The X-ray interpreter did not provide an 
opinion linking the Veteran's arthritis to his service.

The new evidence fails to show a chronic worsening of a pre-
existing shoulder disability during service, or the 
incurrence of a new disability during service.  No medical 
provider has opined that the Veteran's shoulder condition was 
aggravated by service.  Likewise, no doctor has provided an 
opinion that the Veteran's newly-diagnosed arthritis is 
related to his service.  Thus, as the evidence does not 
relate to the unestablished fact necessary to establish 
service connection, the evidence is not material.

In the absence of new and material evidence, the claim is not 
reopened, and service connection remains denied.






	(CONTINUED ON NEXT PAGE)


ORDER

No new and material evidence having been received, the claim 
for service connection for postoperative residuals of the 
right shoulder is not reopened, and the issue remains denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


